AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1


                                     UNITED STATES DISTRICT COURT
                                                         Middle District of Tennessee

           UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                V.                                   )    (For Revocation of Probation or Supervised Release)

               TROICE LESLIE STANTON                                  )
                                                                          Case No. 3:12-cr-00018-3
                                                                          USM No. 21069-075

                                                                                                   Defendant's Attorney
THE DEFENDANT:
R1 admitted guilt to violation of condition(s)           1, 2, 3, 5, 6, 7, 8 and 9        of the term of supervision.
❑   was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                 Violation Ended
1                              Failure to partiicpate in mental health program as directed                        04/10/2019

2                               Failure to participate in drug treatment and testing                              02/12/2019

3                               Failure to report to the U.S. probation officer as directed by                    12/17/2018

                                the court or probation officer

       The defendant is sentenced as provided in pages 2 through              3       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
V   The defendant has not violated condition(s)           4 and 10           and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 7056                                                    12/02/2020
                                                                                              Date of Imposition of Judgment
Defendant's Year of Birth:           1982                                                      n
                                                                                         E
City and State of Defendant's Residence:                                                             Signature of Judge
Madison, Tennessee
                                                                                     Eli Richardson, United States District Judge
                                                                                                   Name and Title of Judge

                                                                                                                %2-07-0
                                                                                                               Date




             Case 3:12-cr-00018 Document 330 Filed 12/04/20 Page 1 of 3 PageID #: 985
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA
                                                                                             Judgment—Page   2    of    3
DEFENDANT: TROICE LESLIE STANTON
CASE NUMBER: 3:12-cr-00018-3

                                                  ADDITIONAL VIOLATIONS
                                                                                                                 Violation
Violation Number               Nature of Violation                                                               Concluded
5                              Failure to notify probation officer within 72 hours or being arrested or          10/30/2020

                               questioned by a law enforcement officer

6                              Failure to notify probation officer at least 10 days prior to change of           04/09/2019

                               residence or employment

7                              Failure to refrain from unlawful use of a controlled substance                    03/25/2019

8                              Failure to pay restitution as ordered by the Court                                12/02/2020

9                              Association with person convicted of a felony                                     10/21/2020




             Case 3:12-cr-00018 Document 330 Filed 12/04/20 Page 2 of 3 PageID #: 986
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3    of   3
DEFENDANT: TROICE LESLIE STANTON
CASE NUMBER: 3:12-cr-00018-3


                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
6 months




     ❑   The court makes the following recommendations to the Bureau of Prisons:




     ❑ The defendant is remanded to the custody of the United States Marshal.

     C~ The defendant shall surrender to the United States Marshal for this district:
         Cry at        02:00                      ❑ a.m.         f6 p.m.     on    01/04/2021
         ❑    as notified by the United States Marshal.

     ❑   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                           Utz
                                                                                            DEPUTY UNITED STATES MARSHAL




             Case 3:12-cr-00018 Document 330 Filed 12/04/20 Page 3 of 3 PageID #: 987
